ON MOTION FOR REHEARING

PER CURIAM.
This cause is before us on Appellant’s motion for rehearing. We grant the motion for rehearing and, accordingly, withdraw our former opinion of March 30, 2004, and substitute in its place this corrected opinion.
AFFIRMED. See Frazier v. State, 29 Fla. L. Weekly D369, - So.2d -, 2004 WL 221043 (Fla. 1st DCA Feb.6, 2004); Therrien v. State, 859 So.2d 585 (Fla. 1st DCA 2003). We certify conflict with Espindola v. State, 855 So.2d 1281, 1290 (Fla. 3d DCA 2003).
BOOTH, POLSTON and HAWKES, JJ., concur.